Citation Nr: 1410664	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gout of the bilateral legs and feet, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, and January 1975 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was remanded by the Board in February 2011 and December 2012 for further development.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2010.  A transcript of the hearing is associated with the claims file.

The Virtual VA paperless claims processing system includes an October 2013 appellate brief, and VA treatment records from the Columbia, South Carolina VA Medical Center, Dorn Veterans' Hospital, and Greenville Outpatient Clinic, dated May 2009 to May 2012.  Other documents on Virtual VA are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

The issue of entitlement to service connection for a blood pressure disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's April 2006 statement of medical history.  Therefore the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, the Board again finds that further development is necessary, and the Veteran's claim must again be remanded. 

This claim was remanded by the Board in December 2012 in an effort to obtain an adequate opinion from a VA examiner.  Specifically, the Board asked that the VA examiner address entries in the Veteran's service treatment records (STR) regarding treatment for pain, swelling, and numbness in the Veteran's bilateral legs and feet.  The Board finds that the January 2013 VA examiner's opinion is inadequate for purposes of deciding this claim, as the VA examiner did not address the noted STR entries, but based his negative nexus opinion solely on the rationale that the STR did not mention gout.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there has not been substantial compliance with the remand directives with respect to this claim, the appeal must be remanded again for an addendum opinion from the January 2013 VA examiner.  Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, in his application to the Social Security Administration for disability benefits, the Veteran indicated he had received private treatment from the Mayo Clinic in Jacksonville for an evaluation of his knee, and to have fluid removed from his knee.  On remand, the RO or AMC should obtain these treatment records.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include treatment records from the Mayo Clinic in Jacksonville, Florida.  The Veteran's assistance should be requested as needed.  Any recent VA treatment records should be obtained.  All obtained records should be associated with the claims file.

The RO/AMC must perform all necessary follow-up indicated.  If the records are not available, the RO or AMC should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the RO or the AMC should obtain an addendum opinion from the January 2013 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current gout of the bilateral legs and feet.  The claims file, including a copy of this remand, and any pertinent Virtual VA records must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder and records, the examiner is asked respond to the following inquiry:  

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current gout of the bilateral legs and feet was caused by an event, injury, or disease in service.  The complete rationale for all opinions should be set forth.  

For purposes of the opinion being sought, the examiner should specifically address the service treatment record entries which note the Veteran's treatment for pain, swelling, and numbness in the Veteran's bilateral legs and feet.  

These entries include: 

a) March 1975: Diagnosis of Achilles peritendonitis of the right foot.

b) January 1976: Complaints of pain and swelling in the bilateral legs after completing a 10-mile road march; bilateral legs were noted to have swelling with tenderness round the knees, and assessment of pulled leg muscles in both legs.

c) January 1976 and February 1976: Complaints of leg and foot pain and swelling in the legs; assessment of muscle strain.

d) February 1976: Complaints of right foot pain, and assessment of pes planus.

e) January 1977: Complaints of numbness and pain in the toes, as well as numbness of both legs and the waist area after sitting or sleeping on his back with clothes on.

f) December 1978: Veteran indicated in his Report of Medical History that he had swollen or painful joints (but did not specify particular joints), cramps in his legs, and foot trouble.

The examiner should also address the Veteran's reports that he injured his feet on various occasions in service, particularly when running, as well as his reported episode of a cold weather injury in service in which his feet were numb for weeks.  See June 2009 VA examination report; July 2010 Travel Board hearing testimony.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

3. The RO or AMC should conduct any other development deemed appropriate, and ensure that the VA addendum opinion complies with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



